 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

HEALTH & WELFARE FUND : ange
OF THE UNITED FOOD & : oes
COMMERCIAL WORKERS LOCAL :

2013, AFL-CIO, by its trustees Louis Mark :

Carotenuto and Stanley Fleishman, : ORDER

19 Civ. 6993 (GBD)

 

Plaintiff,
-against-

SP PLUS CORPORATION,
Defendant.

GEORGE B. DANIELS, United States District Judge:

In light of the Parties’ notice that they have reached a settlement in principle on all issues
in this matter, all conferences and deadlines previously scheduled are adjourned sine die. The
parties shall submit a stipulation of dismissal or a status report within thirty (30) days of this order.

The Clerk of Court is directed to close the letter motion, (ECF No. 37), accordingly.

Dated: July 6, 2021
New York, New York

SO ORDERED.

OR . DANIELS
ited States District Judge

 

 
